Citation Nr: 1422427	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-25 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for right shoulder disability.

5.  Entitlement to service connection for seborrheic dermatitis in the groin area.

6.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and GT


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to June 1967.

These matters come before the Board of Veterans' Appeals (BVA or Board) from March 2009 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2012 the Veteran testified during a Board hearing before the undersigned at the RO.  A transcript of that hearing is of record.

The issues of entitlement to service connection for right knee disability, entitlement to service connection for right shoulder disability, and entitlement to a rating in excess of 30 percent for PTSD are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A private audiologist has linked the Veteran's hearing loss and tinnitus to his military service.

2.  The Veteran has provided credible and competent testimony that he has had a groin rash ever since service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for seborrheic dermatitis in the groin area have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to grant the Veteran's claim of service connection for hearing loss, tinnitus, and skin disability, any deficiency as to VA's duties to notify and assist, as to those issues, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Laws and regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

I.  Hearing loss and tinnitus

The Veteran asserts that he has hearing loss and tinnitus as a result of exposure to artillery fire and M60 Machine Gun fire during combat in Vietnam.  The Veteran's DD Form 214 reflects that his military occupational specialty was Infantryman and that he is in receipt of the Combat Infantryman's Badge (CIB).

A May 2010 VA audiological examination noted that the Veteran had tinnitus and bilateral hearing loss for VA purposes.

In a July 2012 letter, the Veteran's private audiologist indicated, in pertinent part, as follows:

Based on my examination today, my review of [the Veteran's] military service records, and my interview with him regarding noise exposure in the military, I feel it is at least as likely as not that [the Veteran's] hearing loss and chronic and constant tinnitus was caused by or contributed to by noise exposure experienced during military service.

While the Board acknowledges that chronic hearing loss and tinnitus were not demonstrated in service, as noted, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  In this regard, the Board observes that the Veteran was exposed to acoustic trauma during combat, and the Veteran has given credible testimony concerning his military service and the noise exposure experienced therein.  

While the May 2010 VA opinion of record is not favorable to the Veteran, the Board notes that the May 2010 VA examiner provided no rationale for the opinion expressed.  Further, a private audiologist, after examining the Veteran and reviewing the pertinent medical records, did link the Veteran's hearing loss and tinnitus to his military service.  In sum, the medical nexus opinions in this case are at least in equipoise.  

Based on the foregoing, and resolving any doubt in the Veteran's favor, service connection for hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Seborrheic dermatitis in the groin area.

A September 2002 private dermatology record noted that the Veteran had seborrheic dermatitis of the groin.

At his May 2012 Board hearing and in statements submitted in support of his claim, the Veteran has stated that he has had a rash in his groin ever since his military service in Vietnam.  He has essentially indicated that he was unable to perform necessary hygiene procedures in the midst of his combat operations.

Whether a layperson opinion as to a nexus or a diagnosis is competent evidence depends on the facts of the particular case.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor for consideration is the complexity of the question to be determined.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Another factor is whether the question can be answered by personal observation alone.  See Layno v. Brown, 6 Vet. App. 465, 496 (1994) (explaining that a layperson is competent to report only that which he or she observed).

The September 2002 private dermatology record reflecting that the Veteran has seborrheic dermatitis of the groin tends to lend credence to the Veteran's assertions of continuity of a skin problem in his groin area since service.  In the Board's view, the Veteran has provided credible and competent testimony that he has had a groin rash ever since service.  Based on the foregoing, the Board finds that service connection for seborrheic dermatitis in the groin area is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for seborrheic dermatitis in the groin area is granted.


REMAND

As for the issues of entitlement to service connection for right knee disability and right shoulder disability, the Board observes that during his active service the Veteran made complaints of right knee problems, and also indicated that he had shoulder problems at the time of his separation from service.  Based on the foregoing, the Board finds that the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between the right knee and right shoulder disabilities and the Veteran's military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As for the issue of entitlement to an initial rating in excess of 30 percent for PTSD, the Board notes that the Veteran essentially asserts that his condition has worsened since his October 2011 VA PTSD examination.  In particular, a July 2012 Vet Center record indicates that the Veteran reported that his PTSD symptoms had been worsening.  Further, the July 2012 Vet Center records noted such symptoms as hallucinations, impaired memory (as opposed to mild memory loss), and "emotional" shutting down.  Given the Veteran's claims of increased symptomatology since his last VA examination, a new VA examination is warranted to determine the current severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records pertinent to treatment for the issues remaining on appeal dated since July 12, 2012, and associate them with the record.

2.  Following completion of the above, the Veteran should be scheduled for a VA examination regarding the claimed right knee and right shoulder disability.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should state whether it is at least as likely as not (a 50 percent likelihood or greater) that the Veteran has any right knee or right shoulder disability that (a) had its onset in service or, for arthritis, within one year of service discharge, or (b) is etiologically related to his active service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The Veteran should be afforded a VA examination to determine the severity of his service-connected PTSD.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.

4.  Thereafter, readjudicate the issues currently on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and representative should be furnished an appropriate supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


